ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2009-05-28_ORD_01_NA_03_EN.txt.      DISSENTING OPINION OF JUDGE CANÇADO TRINDADE



                               TABLE OF CONTENTS

                                                                        Paragraphs
     I. PRELIMINARY OBSERVATIONS                                              2-4
     II. PROVISIONAL MEASURES : THEIR TRANSPOSITION ONTO THE INTER-
         NATIONAL LEGAL PROCEDURE                                             5-7
 III. THE JURIDICAL NATURE AND EFFECTS OF PROVISIONAL MEASURES
      OF THE ICJ                                                             8-14
 IV. THE OVERCOMING OF THE STRICTLY INTER-STATE DIMENSION IN
     THE ACKNOWLEDGEMENT OF THE RIGHTS TO BE PRESERVED                      15-25
     V. THE RATIONALE OF THE PURPORTED AIMS OF PROVISIONAL MEAS-
        URES OF THE ICJ                                                     26-29
 VI. THE SAGA OF THE VICTIMS OF THE HABRÉ RÉGIME IN THEIR
     PERSISTENT STRUGGLE AGAINST IMPUNITY                                   30-45
        1. The historical record of the case                                32-34
        2. The issue of justiciability in the long search for justice       35-45

VII. THE TIME OF HUMAN BEINGS AND THE TIME OF HUMAN JUSTICE                 46-64
        1. The décalage to be bridged                                       46-49
        2. The determination of urgency                                     50-59
        3. The determination of the probability of irreparable damage       60-64
VIII. LEGAL NATURE, CONTENT AND EFFECTS OF THE RIGHT TO BE
      PRESERVED                                                             65-73
 IX. PROVISIONAL MEASURES TO BE INDICATED                                   74-91
        1. Time and the imperativeness of the realization of justice        74-77
        2. The required indication of provisional measures in the
           present case                                                     78-91
     X. THE LESSON OF THE PRESENT CASE AT THIS STAGE : PROVISIONAL
        MEASURES FOR THE REALIZATION OF JUSTICE                             92-96
 XI. CONCLUDING OBSERVATIONS                                               97-105




30

  1. I regret not to be able to concur with the decision taken by the
majority of the Court not to indicate provisional measures in the cas
d’espèce, for having considered that the circumstances presented to it
were not such as to require the exercise of its power under Article 41 of
 he Statute to that end. My position is, a contrario sensu, that the cir-
cumstances surrounding the present case fully meet the preconditions for
 he indication of provisional measures, and that the International Court
of Justice could and should thereby have indicated them. Given the high
 mportance that I attach to the issues raised in the present Order, I feel
obliged to present and leave on the records, in this dissenting opinion, the
 oundations of my position on the matter.


                      I. PRELIMINARY OBSERVATIONS

   2. To this end, I shall concentrate my reasoning on successive and
 nterrelated points, but not without first recalling that the present case is
 he first case lodged with the Court on the basis of the 1984 United
Nations Convention against Torture. And it was on the basis of this
highly relevant Convention (Article 30), which bears witness to the sig-
nificant development of contemporary international law, that the Court
 ound, in the present Order, that it indeed had prima facie jurisdiction
 paras. 54-55 of the Order) to examine the request lodged with it for the
 ndication of provisional measures. As the Order of the Court does not,
 n my view, reflect all the points that I deem relevant to the proper con-
sideration of the issues raised by such request, I feel it is my duty to
address those points, in a logical sequence, in support of my dissenting
position.
   3. I shall thus focus my reasoning on the following points : (a) the
 ransposition of provisional measures onto the international legal proce-
dure ; (b) the juridical nature and effects of provisional measures of the
ICJ ; (c) the overcoming of the strictly inter-State dimension in the
acknowledgment of the rights to be preserved ; (d) the rationale of
 he purported aims of provisional measures of the ICJ ; (e) the saga of the
victims of the Habré régime in their persistent struggle against impunity
 encompassing the historical record of the case, and the issue of justicia-
bility in the long search for justice) ; (f) the time of human beings and the
 ime of human justice (comprising the décalage to be bridged, the deter-
mination of urgency, and the determination of the probability of irrepa-
rable damage) ; (g) legal nature, content and effects of the right to be
preserved ; (h) provisional measures to be indicated (comprehending
 ime and the imperativeness of the realization of justice), and (i) the
required indication of provisional measures in the present case.
   4. The way will thus be paved for extracting the lesson of the
present case at this stage (provisional measures for the realization
of justice), and for at last presenting my concluding observations
on the matter. With these preliminary observations in mind, I shall

31

hus proceed to dwell upon each of the points identified for the develop-
ment of my reasoning, as the foundation of my dissenting position
n relation to the decision taken by the majority of the Court.



         II. PROVISIONAL MEASURES : THEIR TRANSPOSITION ONTO THE
                     INTERNATIONAL LEGAL PROCEDURE

   5. In approaching provisional measures, one has, first of all, to bear in
mind the historical transposition of such measures from the domestic
 egal systems to the international legal order. In fact, the precautionary
measures of internal procedural law inspired the provisional measures 1
which developed subsequently in the ambit of international procedural
 aw, to the extent of contributing decisively to affirm the autonomy of the
precautionary legal action 2. However, this whole doctrinal construction
did not succeed to free itself from a certain juridical formalism, leaving at
 imes the impression of taking the process as an end in itself, rather than
as a means for the realization of justice.

   6. May it be recalled that, at the level of the domestic legal order, the
precautionary process evolved in order to safeguard the effectiveness of
 he jurisdictional function itself. The precautionary legal action turned in
 ts origins to aim at guaranteeing, rather than the subjective right per se,
 he jurisdictional activity itself. Precautionary measures reached the inter-
national level (in the international arbitral and judicial practice) 3, in spite
of the distinct structure of this latter, when compared with the domestic
 aw level.
   7. The transposition of the provisional measures from the domestic to
 he international legal order — always in face of the probability or immi-
nence of an “irreparable damage”, and the concern or necessity to secure
 he “future realization of a given juridical situation” — had the effect of
expanding the domain of international jurisdiction, with the consequent
reduction of the so-called “reserved domain” of the State 4. This trans-

   1 The notable example of the contribution of the Italian procedural law doctrine of the

first half of the twentieth century (e.g., the well-known works by G. Chiovenda, Istituzioni
di Diritto Processuale Civile, Naples, 1936 ; P. Calamandrei, Introduzione allo Studio Sis-
 ematico dei Provvedimenti Cautelare, Padua, 1936 ; and F. Carnelutti, Diritto e Processo,
Naples, 1958) may here be recalled.
  2   As a tertium genus, parallel to the legal actions as to the merits and of execution.
   3 P. Guggenheim, “Les mesures conservatoires dans la procédure arbitrale et judi-

 iaire”, 40 Recueil des cours de l’Académie de droit international de La Haye (1932),
pp. 649-761 and cf. pp. 758-759.
   4 P. Guggenheim, Les mesures provisoires de procédure internationale et leur influence

 ur le développement du droit des gens, Paris, Libr. Rec. Sirey, 1931, pp. 14-15, 174, 186,
188 and cf. pp. 6-7 and 61-62.

32

position faced difficulties 5, but, throughout the years, the erosion of the
concept of “reserved domain” (or “exclusive national competence”) of
 he State became evident, to what the international judicial practice itself,
also in the present domain, contributed.



                 III. THE JURIDICAL NATURE AND EFFECTS OF
                      PROVISIONAL MEASURES OF THE ICJ

  8. Article 41 of the Statute of the ICJ — and of its predecessor, the
Permanent Court of International Justice (PCIJ) — in fact sets forth the
power of the Hague Court to “indicate” provisional measures. The verb
utilized generated a wide doctrinal debate as to its binding character,
which did not hinder the development of a vast case law (of the PCIJ and
 he ICJ) on the matter 6. Yet, given the lack of precision which persisted
 or years as to the legal effects of the indication of provisional measures
by the ICJ, uncertainties were generated, in theory and practice, on the
matter, which lasted for more than five decades, affecting compliance
with them 7.

  9. Despite the growing case law on provisional measures of the ICJ 8,
one had to wait for more than half a century until, in the Judgment of

  5 As illustrated, e.g., by the Iranian reaction to provisional measures indicated by the

 CJ in the case of the Anglo-Iranian Oil Company (United Kingdom v. Iran), I.C.J.
Reports 1951, on 5 July 1951 ; cf. account in : M. S. Rajan, United Nations and Domestic
Jurisdiction, Bombay/Calcutta/Madras, Orient Longmans, 1958, pp. 399 and 442, note 2.
   6 Cf. J. Sztucki, Interim Measures in the Hague Court — An Attempt at a Scrutiny,

Deventer, Kluwer, 1983, pp. 35-60 and 270-280 ; J. B. Elkind, Interim Protection — A
Functional Approach, The Hague, Nijhoff, 1981, pp. 88-152 ; and, for jurisdictional
aspects, cf. L. Daniele, Le Misure Cautelari nel Processo dinanzi alla Corte Internazionale
di Giustizia, Milano, Giuffrè, 1993, pp. 5-183 ; B. H. Oxman, “Jurisdiction and the Power
 o Indicate Provisional Measures”, in The International Court of Justice at a Crossroads
 ed. L. F. Damrosch), Dobbs Ferry/NY, ASIL/Transnational Publs., 1987, pp. 323-354.
   7 Cf., e.g., K. Oellers-Frahm, “Anmerkungen zur einstweiligen Anordnung des Interna-

 ionalen Gerichtshofs im Fall Bosnien-Herzegowina gegen Jugoslawien (Serbien und Mon-
 enegro) vom 8 April 1993”, 53 Zeitschrift für ausländisches öffentliches Recht und Völk-
 rrecht (1993) pp. 638-656 ; E. Robert, “La protection consulaire des nationaux en péril ?
Les ordonnances en indication de mesures conservatoires rendues par la Cour internation-
ale de Justice dans les affaires Breard (Paraguay c. Etats-Unis) et LaGrand (Allemagne
 . Etats-Unis)”, 31 Revue belge de droit international (1998) pp. 413-449, esp. pp. 441 and
448 ; J. G. Merrills, “Interim Measures of Protection in the Recent Jurisprudence of the
 nternational Court of Justice”, 44 International and Comparative Law Quarterly (1995),
pp. 137-139, and cf. pp. 90-146.
   8 Cf. S. Rosenne, Provisional Measures in International Law, Oxford, Oxford Univer-

 ity Press, 2005, pp. 22-44, 122-123, 138-141, 174-180 and 189-213 ; A. G. Koroma,
“Provisional Measures in Disputes between African States before the International

33

27 June 2001, the ICJ found at last the occasion to clarify that provi-
sional measures indicated by it were binding. In that Judgment, concern-
 ng the two LaGrand brothers, opposing Germany to the United States,
 he ICJ reviewed the preparatory work of Article 41 of its Statute (in its
French and English versions, paras. 104-107), and, bearing in mind Arti-
cle 33 (4) of the 1969 Vienna Convention on the Law of Treaties
 para. 101), found that the object and purpose of Article 41 of its Statute
were to preserve its own ability to fulfil its function of peaceful settlement
of international disputes, which implied that provisional measures should
be binding (paras. 102-109).

   10. Furthermore, orders of provisional measures were “decisions” of
 he Court, which, in the terms of Article 94 (1) of the United Nations
Charter, States were bound to comply with (para. 108). The binding
character of provisional measures of the ICJ — brought into line with the
position upheld in other contemporary international jurisdictions —
ensued from this understanding by the ICJ of Article 41 of its Statute, in
combination with Article 94 (1) of the United Nations Charter ; this has
now become res interpretata, paving the way for developments hopefully
 o take place in the years to come in this respect. In any case, long-standing
uncertainties surrounding the matter are at last now to be put aside.


   11. What, in fact, would be the point of deciding on the indication of
provisional measures, and of issuing orders on them, after gathering
prima facie — rather than substantial — evidence (summaria cognitio) in
documents as well as public hearings, if they were not to have binding
effect ? What would be the point of denying them such effect if what was
aimed at, without prejudice to the merits of the cas d’espèce, was pre-
cisely to preserve the integrity of the rights at stake ? Such uncertainties
nowadays belong to the past ; it is now reckoned that they were not con-
 ributing to the evolution of the preventive dimension of the peaceful set-
 lement of international disputes lodged with an international tribunal
such as the ICJ.
   12. In the past, despite the prevailing uncertainties which then
surrounded the matter, international case law nevertheless sought to
clarify the juridical nature of provisional measures, of an essentially
preventive character, indicated or granted without prejudice to
 he final decision as to the merits of the respective cases. Such
measures came to be indicated or ordered by contemporary interna-


Court of Justice”, in L’ordre juridique international, un système en quête d’équité et
d’universalité — Liber Amicorum G. Abi-Saab (eds. L. Boisson de Chazournes and
V. Gowlland-Debbas), The Hague, Nijhoff, 2001, pp. 591-602 ; K. Oellers-
Frahm, “Article 41”, in The Statute of the International Court of Justice — A
Commentary (eds. A. Zimmermann et alii), Oxford, Oxford University Press, 2006,
pp. 923-966.

34

 ional 9, as well as national 10, tribunals. Their generalized use at both
national and international levels has led a contemporary doctrinal trend
 o consider such measures as equivalent to a true general principle of law,
common to virtually all national legal systems, and endorsed by the prac-
 ice of national, arbitral, and international tribunals 11.

   13. It is not my intention to dwell on this aspect of the matter here, but
rather to draw attention onto a specific point, before moving on to other
aspects relating to the consideration of the cas d’espèce, in so far as the
present request for provisional measures is concerned. In international
 egal procedures pertaining to the safeguard of human rights, provisional
measures go much further in the matter of protection, revealing an un-
precedented scope, and determining the effectiveness of the right of indi-
vidual petition itself at an international level ; it becomes clear that they
here protect individual rights and appear endowed with a character, more
 han precautionary, truly tutelary 12.

   14. In the inter-State contentieux, the power of a tribunal like the
ICJ to indicate provisional measures of protection in a case pending of
decision aims at preserving the equilibrium between the respective
rights of the contending parties 13, avoiding an irreparable damage to
 he rights in litigation in a judicial process 14. Overcoming the formalism


  9 Cf. R. Bernhardt (ed.), Interim Measures Indicated by International Courts, Berlin/

Heidelberg, Springer-Verlag, 1994, pp. 1-152.
  10 Cf. E. García de Enterria, La Batalla por las Medidas Cautelares, 2nd [enlarged] ed.,

Madrid, Civitas, 1995, pp. 25-385.
  11 In the sense of Art. 38 (1) (c) of the Statute of the ICJ ; cf. L. Collins, “Provisional

and Protective Measures in International Litigation”, 234 Recueil des cours de l’Académie
de droit international de La Haye (1992), pp. 23, 214 and 234.
   12 Cf. R. St. J. MacDonald, “Interim Measures in International Law, with Special

Reference to the European System for the Protection of Human Rights”, 52 Zeitschrift
 ür ausländisches öffentliches Recht und Völkerrecht (1993) pp. 703-740 ; A. A. Cançado
Trindade, “Les mesures provisoires de protection dans la jurisprudence de la Cour
 nteraméricaine des droits de l’homme”, in Mesures conservatoires et droits
 ondamentaux (eds. G. Cohen-Jonathan and J.-F. Flauss), Brussels, Bruylant/Nemesis,
2005, pp. 145-163, and in 4 Revista do Instituto Brasileiro de Direitos Humanos (2003)
pp. 13-25 ; and cf., in general, A. Saccucci, Le Misure Provvisorie nella Protezione
 nternazionale dei Diritti Umani, Turin, Giappichelli Ed., 2006, pp. 103-241
and 447-507.
   13 Cf. E. Hambro, “The Binding Character of the Provisional Measures of Protection

 ndicated by the International Court of Justice”, in Rechtsfragen der Internationalen
Organisation — Festschrift für Hans Wehberg (eds. W. Schätzel and H.-J. Schlochauer),
Frankfurt a/M, 1956, pp. 152-171.
   14 This has been pointed out by the ICJ, for example, in the case of Fisheries Jurisdic-

 ion (United Kingdom v. Iceland), Interim Protection, Order of 17 August 1972, I.C.J.
Reports 1972, p. 16, para. 21, and p. 34, para. 22 ; in the case of United States Diplomatic
and Consular Staff in Tehran (United States of America v. Iran), Provisional Measures,
Order of 15 December 1979, I.C.J. Reports 1979, p. 19, para. 36 ; and, subsequently, e.g.,
 n the case of Military and Paramilitary Activities in and against Nicaragua (Nicaragua v.

35

of the international procedural law of the past, it can nowadays be safely
acknowledged that compliance with provisional measures of pro-
 ection has a direct bearing upon the rights invoked by the contend-
 ng parties, which, in circumstances such as that of the present case of
Belgium v. Senegal, have a direct relationship with the legitimate
expectations of thousands of human beings.


       IV. THE OVERCOMING OF THE STRICTLY INTER-STATE DIMENSION
         IN THE ACKNOWLEDGMENT OF THE RIGHTS TO BE PRESERVED


   15. In the international litigation before this Court, only States, as
contending parties, can request provisional measures. Yet, in recent
years, such requests have invoked rights which go beyond the strictly
 nter-State dimension. In the triad Breard/LaGrand/Avena cases, provi-
sional measures were requested to prevent an irreparable damage also to
 he right to life of the convicted persons (stay of execution), in the cir-
cumstances of their cases. In its Order of 9 April 1998 in the Breard case
 Vienna Convention on Consular Relations (Paraguay v. United States of
America) )15, the Court took note of the requesting State’s invocation of
 he right to life and, in particular, of Article 6 of the United Nations Cov-
enant on Civil and Political Rights (para. 8), and indicated that
A. F. Breard, a Paraguayan national, was not to be executed pending the
final decision in the proceedings of the case (resolutory point I).



   16. In the following year, in its Order of 3 March 1999 in the LaGrand
(Germany v. United States of America) 16 case, the ICJ again took cog-
nizance of the requesting State’s argument likewise invoking the right to
 ife and Article 6 of the same United Nations Covenant (para. 8), and
 ndicated that W. LaGrand, a German national, was not to be executed
pending the final decision in the proceedings of the case (resolutory
point I). Likewise, in its Order of 5 February 2003 in the case of Avena

United States of America), Provisional Measures, Order of 10 May 1984, I.C.J. Reports
1984, pp. 179 and 182, paras. 24 and 32 ; and in the case of the Application of the Conven-
 ion on the Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Yugoslavia), Provisional Measures, Order of 8 April 1993 and Order of 13 Sep-
 ember 1993, I.C.J. Reports 1993, p. 19, para. 34, and p. 342, para. 35, respectively. And
 f., e.g., the cases of the Frontier Dispute (Burkina Faso/Republic of Mali), Provisional
Measures, Order of 10 January 1986, I.C.J. Reports 1986, p. 3 ; of the Aegean Sea Con-
 inental Shelf (Greece v. Turkey), Interim Protection, Order of 11 September 1976, I.C.J.
Reports 1976, p. 3 ; of the Nuclear Tests (Australia v. France) and Nuclear Tests (New
Zealand v. France), Order of 13 July 1973, I.C.J. Reports 1973 ; of the Trial of Pakistani
Prisoners of War (Pakistan v. India), I.C.J. Reports 1973, among others.
  15   Provisional Measures, I.C.J. Reports 1998, p. 248.
  16   I.C.J. Reports 1999 (I), p. 9.

36

and Other Mexican Nationals (Mexico v. United States of America) 17,
 he ICJ took note of the requesting State’s argument on the basis of the
recognition by international law of “the sanctity of human life”,
and its invocation of Article 6 of the same United Nations Covenant,
and again indicated that C. R. Fierro Reyna, R. Moreno Ramos,
and O. Torres Aguilera, three Mexican nationals, were not to be executed
pending final judgment in the proceedings of the case (resolutory
point I (a)).

   17. The ultimate beneficiaries were meant to be the individuals con-
cerned, and to that end the requesting States advanced their arguments to
obtain the Court’s orders of provisional measures. On earlier occasions,
 he ICJ was likewise concerned with the protection of human life, in dis-
 inct contexts. Thus, two decades earlier, in its Order of 15 Decem-
ber 1979, in the United States Diplomatic and Consular Staff in Tehran
(United States of America v. Iran) 18 case, the Court took into account
 he State’s arguments to protect the life, freedom and personal security
of its nationals (diplomatic and consular staff in Tehran, para. 37),
and indicated provisional measures of protection of those rights
 resolutory point I (A)), after referring to the “obligations impératives”
under the 1961 Vienna Convention on Diplomatic Relations and the
1963 Vienna Convention on Consular Relations (para. 41), and
pondering that

       “la persistance de la situation qui fait l’objet de la requête expose les
       êtres humains concernés à des privations, à un sort pénible et angois-
       sant et même à des dangers pour leur vie et leur santé et par
       conséquent à une possibilité sérieuse de préjudice irréparable”
       (para. 42).
   18. Half a decade later, in its Order of 10 May 1984, in the Nicara-
gua v. United States case 19, the ICJ indicated provisional measures (reso-
 utory point B (2)) after taking note of the requesting State’s argument
calling for protection of the rights to life, to freedom and to personal
security of Nicaraguan citizens (para. 32). Shortly afterwards, in its cele-
brated Order of 10 January 1986 in the Frontier Dispute (Burkina Faso/
Republic of Mali) 20 case, duly complied with by the contending parties,
 he Court’s Chamber took note of the concern expressed by the parties
with the personal integrity and safety of those persons who were in the
zone under dispute (paras. 6 and 21). One decade later, in its Order of
15 March 1996 in the case of the Land and Maritime Boundary between

  17 I.C.J. Reports 2003, p. 77.
  18 I.C.J. Reports 1979, p. 7.
  19 Case concerning Military and Paramilitary Activities in and against Nicaragua

(Nicaragua v. United States of America), I.C.J. Reports 1984, p. 169.
  20 I.C.J. Reports 1986, p. 3.



37

Cameroon and Nigeria (Cameroon v. Nigeria) 21, the Court took note of
 he requesting State’s warning that continuing armed clashes in the
region were notably causing “irremediable loss of life as well as human
suffering and substantial material damage” (para. 19) ; in deciding to
order provisional measures, the ICJ pondered that


      “it is clear from the submissions of both Parties to the Court that
      there were military incidents and that they caused suffering, occa-
      sioned fatalities — of both military and civilian personnel — while
      causing others to be wounded or unaccounted for, as well as causing
      major material damage . . . the rights at issue in these proceedings
      are sovereign rights which the Parties claim over territory, and . . .
      these rights also concern persons . . . the events that have given rise
      to the request, and more especially the killing of persons, have
      caused irreparable damage to the rights that the Parties may have
      over the Peninsula . . . persons in the disputed area and, as a conse-
      quence, the rights of the Parties within that area are exposed to seri-
      ous risk of further irreparable damage” (paras. 38-39 and 42).


   19. Another order illustrative of the overcoming of the strictly inter-
State dimension in the acknowledgement of the rights to be preserved by
means of provisional measures pertains to the case of Armed Activities on
 he Territory of the Congo 22, opposing this latter to Uganda. In its Order
of 1 July 2000 in this case, the ICJ took into account the requesting
State’s denunciation of alleged “human rights violations” — invoking
 nternational instruments for their protection (paras. 4-5 and 18-19) —
and of its plea for protection for its inhabitants (para. 31) as well as for
 ts own “rights to respect for the rules of international humanitarian
 aw and for the instruments relating to the protection of human
rights” (para. 40). The Court, recognizing the pressing need to indi-
cate provisional measures of protection (paras. 43-44), found that it
was “not disputed that grave and repeated violations of human
rights and international humanitarian law, including massacres and
other atrocities, have been committed on the territory of the Demo-
cratic Republic of the Congo” (para. 42). The Court, accordingly,
ordered both parties inter alia to “take all measures necessary to ensure
 ull respect within the zone of conflict for fundamental human rights
and for the applicable provisions of humanitarian law” (resolutory
point 3).
   20. In its Order of 8 April 1993 in the case concerning the Application
of the Convention on the Prevention and Punishment of the Crime of

 21   I.C.J. Reports 1996 (I), p. 13.
 22   I.C.J. Reports 2000, p. 111.

38

Genocide (Bosnia and Herzegovina v. Yugoslavia) 23, the Court, after
finding “a grave risk” to human life, indicated provisional measures, and
recalled General Assembly resolution 96 (I) of 11 December 1946 (referred
 o in its own Advisory Opinion of 1951 on Reservations to the Conven-
 ion on the Prevention and Punishment of the Crime of Genocide) to the
effect that the crime of genocide “shocks the conscience of mankind,
results in great losses to humanity . . . and is contrary to moral law and
 o the spirit and aims of the United Nations” (para. 49). In the subse-
quent Order of 13 September 1993 in the same case 24, the Court raised
again its concern for the protection of human rights and the rights of
peoples (para. 38). And in its recent Order of 15 October 2008 in the case
concerning the Application of the International Convention on the Elimi-
nation of All Forms of Racial Discrimination (Georgia v. Russian Fed-
eration) 25, the ICJ once again disclosed its concern for the preservation
of human life and personal integrity (paras. 122 and 142-143).

   21. From the survey above it can be seen that, over the last three
decades, the ICJ has gradually overcome the strictly inter-State outlook
 n the acknowledgment of the rights to be preserved by means of its
orders of provisional measures of protection. Nostalgics of the past,
entrapped in their own dogmatism, can hardly deny that, nowadays,
States litigating before this Court, despite its inter-State contentious pro-
cedure, have conceded that they have no longer the monopoly of the
rights to be preserved, and, much to their credit, they recognize so, in
pleading before this Court on behalf also of individuals, their nationals,
or even in a larger framework, their inhabitants.

   22. They are not thereby exercising diplomatic protection, as they
argue in a much wider conceptual framework. The ICJ, in its turn —
whether nostalgics of the past like it or not — has, on certain occasions,
 ssued orders of provisional measures in which it has expressly placed the
rights of the human person beside the rights of States (cf. supra). This
calls for a reassessment of the contemporary international legal order
 tself, with greater attention focused on one of the constituent elements of
States, their population, and its needs of protection, even by means of the
operation of an inter-State mechanism.

   23. Facts tend to come before the norms, requiring of these latter the
aptitude to cover new situations they are meant to regulate, with due
attention to superior values 26. Before this Court, States keep on holding
 he monopoly of jus standi, as well as locus standi in judicio, in so far as

  23I.C.J. Reports 1993, p. 3.
  24Ibid., p. 322.
 25 I.C.J. Reports 2008, p. 353.
 26 Cf., inter alia, G. Morin, La révolte du droit contre le code — la révision néces-

aire des concepts juridiques, Paris, Libr. Rec. Sirey, 1945, pp. 2, 6-7 and 109-115.

39

requests for provisional measures are concerned, but this has not proved
 ncompatible with the preservation of the rights of the human person,
 ogether with those of States. The ultimate beneficiaries of the rights to
be thereby preserved have been, not seldom and ultimately, human
beings, alongside the States wherein they live. Reversely, requesting
States themselves have, in their arguments before this Court, gone beyond
 he strictly inter-State outlook of the past, in invoking principles and
norms of the international law of human rights and of international
humanitarian law, to safeguard the fundamental rights of the human per-
son.
   24. In so far as material or substantive law is concerned, the inter-
State structure of litigation before this Court has not been an unsur-
mountable obstacle to such vindication of observance of principles and
norms of international human rights law and international humanitarian
 aw, as requests for provisional measures of protection before this Court
have not purported to limit themselves to the preservation of the rights of
States.
   25. As one of the constitutive elements of these latter — and a most
prominent one — is their population, it comes as no surprise that provi-
sional measures indicated in successive orders of the ICJ have tran-
scended the artificial inter-State dimension of the past, and have come to
preserve also rights whose ultimate subjects (titulaires) are the human
beings. This reassuring development admits no steps backwards, as it has
 aken place to fulfil a basic need and aspiration not only of States, but of
 he contemporary international community as a whole.



             V. THE RATIONALE OF THE PURPORTED AIMS OF
                  PROVISIONAL MEASURES OF THE ICJ

  26. Over the last decades, in its orders of provisional measures pursu-
ant to Article 41 of its Statute, the ICJ has to a large extent based its
reasoning either on the need to avoid or prevent an imminent and irrepa-
rable harm to the rights of the contending parties (including the rights of
 he human person), or, more comprehensively, on the need to avoid or
prevent the aggravation of the situation which would be bound to affect
or harm irreparably the rights of the parties. Yet, the rationale of such
orders of the Court does not need to limit or exhaust itself in a reasoning
of the kind.

  27. Once again, facts tend to come before the norms, and much will
depend on the nature and content of the rights to be preserved. In the
present case concerning questions relating to the obligation to prosecute
or extradite, such right pertains, in my view, to the realization of justice.
The Court’s reasoning is bound, accordingly, to reflect the purported end
of preservation of this right. In the distinct contexts of other cases, the

40

ICJ has already disclosed its attention to the imperative of the realization
of justice.
   28. Thus, in its Order of 10 January 1986 in the case of the Frontier
Dispute (Burkina Faso/Republic of Mali) 27, the Court’s Chamber indi-
cated provisional measures in order not to aggravate the situation, aware
 hat such measures were to contribute to “assurer la bonne administra-
 ion de la justice” and to prevent “la destruction d’éléments de preuve
pertinents” to its own decision (paras. 19-20). The preservation of evi-
dence relevant for the decision on the case was also the concern of the
Court, as expressly stated in its Order of 15 March 1996 (para. 42), in the
case of the Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria) 28.
   29. Thus, in the case law itself of the ICJ there are already elements
disclosing the concern of the Court, when issuing orders of provisional
measures, to strive towards achieving a good administration of justice. In
 he present Order of the Court in the case concerning Questions relating
 o the Obligation to Prosecute or Extradite, the right to the realization of
 ustice assumes a central place, and a paramount importance, and
becomes thus deserving of particular attention. I shall retake this point
 ater on, in this dissenting opinion, after reviewing the historical record of
 he present case, and the situation of impunity which has prevailed for
almost two decades, which, in my view, do have a direct bearing on the
requirements of urgency and risk of irreparable harm to the right to be
preserved, for the purpose of consideration of the present request for pro-
visional measures lodged with this Court.


         VI. THE SAGA OF THE VICTIMS OF THE HABRÉ RÉGIME IN
             THEIR PERSISTENT STRUGGLE AGAINST IMPUNITY


   30. In the oral hearings before this Court, both Belgium and Senegal
saw it fit to recall the atrocities of the Habré régime (1982-1990), where-
 rom the cas d’espèce emerges. In its pleading of 6 April 2009, Belgium
referred to the findings of the Chadian Truth Commission, as to the loss
of human life as well as to the 54,000 political detainees between 1982
and 1990 29. Significantly, Senegal dwelt even further upon those findings,
 n its pleadings of 8 April 2009 : it added that, besides those 54,000 politi-
cal detainees, there were approximately 40,000 fatal victims in the period
of the Habré régime, bringing the total to “au moins 94 000 victimes
directes ou leurs ayant-droits” who are “susceptibles d’être concernés par
 e procès de M. Hissène Habré” 30.


  27 I.C.J. Reports 1986, p. 3.
  28 I.C.J. Reports 1996 (I), p. 13.
  29 CR 2009/8, pp. 18-19.
  30 CR 2009/11, p. 10.



41

   31. It should not pass unnoticed that both Parties, Belgium and Sen-
egal, referred to those sombre figures in the course of the proceedings
concerning provisional measures. In the circumstances of the present
case, it is, in fact, ineluctable to dwell upon the atrocities of the Habré
régime, for addressing the issue of the right to be preserved by provi-
sional measures of the ICJ. It is commendable that both Parties, Senegal
and Belgium, reckoned that gravity of the case and the human tragedy it
amounts to, in a strictly inter-State procedure before this Court. The
States concerned themselves made a point of acknowledging the human
dimension of the present contentieux between them.


                     1. The Historical Record of the Case
   32. The facts wherefrom the present case originates are, in fact, of
public and notorious knowledge, being documented, e.g., in the Report
of the Chadian Truth Commission (of 7 May 1992) 31, which covered the
period of the régime of former President Hissein Habré (from 7 June 1982
 o 1 December 1990). Both Belgium and Senegal referred to them. The
Truth Commission, after the investigation it undertook, reported the
crimes systematically committed against the physical and mental integ-
rity of persons and their possessions (Part I) during the period at issue,
and determined a grim record of more than 40,000 persons murdered,
over 80,000 orphans, over 54,000 persons arbitrarily detained, and
200,000 persons made destitute and deprived of moral and material support.
The Commission made it clear that this was the result of a systematic
pattern of State-perpetrated arbitrary detentions, torture, infra-human
conditions of detention, summary or arbitrary or extra-judicial execu-
 ions, successive massacres or mass executions, occultation of mortal
remains, destruction of villages, persecutions, forced eviction and plun-
dering 32.
   33. The Report further investigated the misappropriation of public
 unds (Part II), and elucidated that the Habré régime deliberately terror-
 zed the population. The pillars of the State-conducted repression, accord-
 ng to the Truth Commission, were the political police (the Directorate of
Documentation and Security — DDS) and the Presidential Investigation
Service (SIP), added to the State party. The Commission added that the
communication between the terrifying DDS and the President was direct,
with no intermediaries. The “State-policies” devised, at the highest level
of the Executive, according to the Truth Commission, were carried out

  31 The “Commission of Inquiry into the Crimes and Misappropriations Committed by

Ex-President Habré, His Accomplices and/or Accessories” was created by the Govern-
ment of Chad’s decree No. 014/P.CE/CJ/90, of 29 December 1990.
  32 Cf. “Chad: Report of the Commission of Inquiry into the Crimes and Misappropria-

ions Committed by Ex-President Habré, His Accomplices and/or Accessories” [Done in
Ndjamena, 7 May 1992], in : Transitional Justice (ed. N. J. Kritz), Vol. III, Washington
DC, US Institute of Peace Press, 1995, pp. 51-93.

42

with “predisposition”, cruelty and “contempt for human life” 33. The exe-
cutions were “ordered directly” by the President 34. The objects collected
by plundering were taken directly to the office of the President 35.

   34. In sum, Habré’s régime, according to the Chadian Truth Commis-
sion, amounted to an eight-year reign of State terror, with people mourn-
 ng their dead in complete defencelessness, in an abominable distortion of
 he ends of the State, and with impunity for such crimes prevailing to this
day. The Report of the Chadian Truth Commission was but the begin-
ning of the saga of the victims of the atrocities perpetrated during the
Habré régime (1982-1990) in Chad. Their search for justice has followed
a long path, at both national and international levels.


       2. The Issue of Justiciability in the Long Search for Justice
   35. The issue of justiciability for the grave violations perpetrated dur-
 ng the Habré régime, starting with the right to be preserved in the cas
d’espèce, has a distinct dimension. In the oral arguments before this
Court, Belgium argued, on 6 April 2009, that its implication in the
present case “trouve son origine dans une plainte déposée à Bruxelles,
avec constitution de partie civile devant un juge d’instruction, le 30 novem-
bre 2000, par un ressortissant belge d’origine tchadienne” 36. Further-
more — Belgium added — it was not in Belgium but in Senegal that the
first complaints against Mr. H. Habré were presented, in January 2000,
without success, as

     “la Chambre d’accusation de la Cour d’appel de Dakar avait annulé
     le procès-verbal d’inculpation délivré par le juge d’instruction séné-
     galais qui inculpait M. Hissène Habré pour complicité de crimes
     contre l’humanité, d’actes de torture et de barbarie” 37.
   36. Senegal, for its part, contended before this Court, also on
6 April 2009, that the origin of the present case is found in the lodging,
on 25 January 2000, with the juge d’instruction of a complaint (by
Mr. S. Guengueng and seven other petitioners) against Mr. H. Habré,
of crimes against humanity, torture, barbaric acts, discrimination,
killings and forced disappearances ; the eight petitioners claimed to
have been victims of crimes against humanity and acts of torture in Chad,

  33 Op. cit. supra note 32, pp. 58 and 61. The DDS received assistance from

 oreign States (p. 64), and promptly attained the objective pursued, to terrorize the
population (pp. 66 and 88), with a “proliferation of detention centres throughout the
 ountry” (p. 72).
  34 Ibid., p. 77.
  35 Ibid., p. 81.
  36 CR 2009/8, p. 17.
  37 Ibid., p. 19.



43

between June 1982 and December 1990 38. Three years earlier, in 1987,
Senegal had ratified the 1984 United Nations Convention against
Torture 39.
  37. In its oral arguments before this Court, Senegal recalled the endeav-
ours by the two groups of victims of the atrocities of the Habré régime in
 heir search for justice :
        “Alors que la Cour de cassation sénégalaise examinait encore
     l’affaire, une autre plainte a été déposée, en Belgique, par un autre
     groupe de victimes tchadiennes ou d’origine tchadienne, dont
     M. Aganaye qui a porté plainte le 20 novembre 2000.
        Ce groupe de victimes était différent de celui qui avait porté
     plainte à Dakar mais les deux groupes bénéficiaient des mêmes
     soutiens . . .
        Au Sénégal, le 20 mars 2001, la Cour de cassation . . . a rejeté le
     pourvoi formé par les victimes tchadiennes du groupe Guengueng.
     Elle a jugé qu’aucun texte de procédure ne donnait une compétence
     universelle aux juridictions sénégalaises pour connaître des
     faits dénoncés sur le fondement de la Convention de 1984 contre
     la torture.” 40
  38. Belgium conceded that Senegal has lately modified its legislation
 Penal Code and Code of Criminal Procedure), in February 2007, intro-
ducing therein the principle of universal jurisdiction for the repression of
genocide, war crimes and crimes against humanity 41. In the meantime,
however, on 18 April 2001, — as Senegal itself saw it fit to recall before
 his Court — the group of victims headed by Mr. Guengueng seized the
United Nations Committee against Torture, established by Article 17 of
 he United Nations Convention against Torture 42.

   39. It should not pass unnoticed that years have lapsed till the
rights of the victims of the reported repression of the Habré régime
became justiciable at domestic law level, and even more time has
 apsed — almost two decades — till they were vindicated under the
United Nations Convention against Torture, and now in the inter-
State procedure before this Court. This discloses that the time of
human justice is surely not the time of human beings (cf. infra). More-
over, if there are today rights invoked by States in connection with
 he atrocities of the Habré régime, this is due to the initiative of the
victims themselves, before national tribunals (in Senegal and Bel-
gium), and subsequently before the United Nations Committee against

   38 CR 2009/9, pp. 10 and 23. The petitioners were members of the “Association des

victimes des crimes et répressions politiques au Tchad” (AVCRP), established in 1991;
 bid., p. 10.
   39 As recalled by Senegal itself before this Court ; ibid., p. 23.
   40 Ibid., p. 24.
   41 CR 2009/8, p. 20.
   42 CR 2009/9, p. 24.



44

Torture, with the course of facts leading to the lodging of the present
case now with this Court.
   40. Grave violations of human rights are thus at the origin of the
present inter-State contentieux before the ICJ, and it is significant — and
much to the credit of Senegal and Belgium — that the contending Parties
have not attempted to controvert this in their oral arguments before this
Court. Senegal, in addition, in its pleadings of 6 April 2009, expressly
referred to the victims of the Habré régime who are seeking justice (cf.
supra). The right of States invoked before the ICJ in the present case
under the 1984 Convention against Torture emerges as from the rights of
human beings victimized by repression and cruelty of an oppressive
régime. This case reveals that the human dimension of the rights of States
 hemselves can under certain circumstances become undeniable.
   41. Once the United Nations Committee against Torture was seized, in
2001, of the S. Guengueng et alii case, concerning Senegal, it issued an
 nterim or provisional measure requesting the State party not to expel
Mr. H. Habré and “to take all necessary measures to prevent him from
 eaving the territory, other than under an extradition procedure”, and the
Committee found that the State party concerned acceded to such
request 43. Half a decade later, in its decision of 17 May 2006 in the case
of Suleymane Guengueng et alii v. Senegal, the United Nations Commit-
 ee against Torture found inter alia (already at that time, eight years ago)
 hat “the reasonable time within which the State Party should have com-
plied” with the obligation under Article 5 (2) of the United Nations Con-
vention against Torture “has been considerably exceeded” 44. It added
 hat the objective of Article 7 of the Convention was “to prevent any act
of torture from going unpunished” 45, and concluded that there had been
breaches of both provisions, Articles 7 and 5 (2) of the Convention
against Torture 46.
   42. Not only the United Nations Committee against Torture, as super-
visory organ of the corresponding Convention, but also a regional inter-
national organization, the African Union, were engaged in the struggle
against impunity in the present case concerning questions relating to the
obligation to prosecute or extradite now before the ICJ. In fact, both Bel-
gium 47 and Senegal 48 expressly acknowledged, in their oral arguments
before this Court, the contribution of the African Union to the principle
of universal jurisdiction in the context of the cas d’espèce.

 43. As Senegal transmitted the “Hissène Habré case” to the African
Union in January 2006, this latter established a Committee of Eminent


 43 United Nations, doc. CAT/C/36/D/181/2001, 19 May 2006, p. 2, para. 1 (3).
 44 Ibid., p. 15, para. 9 (5).
 45 Ibid., p. 15, para. 9 (7).
 46 Ibid., p. 16, paras. 9 (9), 9 (11) and 9 (12).
 47 CR 2009/8, pp. 41-42.
 48 CR 2009/9, p. 27.



45

African Jurists to examine it (Decision 103 (VI)). In its Report to the
Assembly of Heads of State and Government of the African Union
2006), the Committee inter alia recommended, in July 2006, that

        “Tous les Etats africains devraient s’assurer que chacun adhère
     complètement à la Convention contre la torture et au Protocole
     additionnel afin de permettre l’application de la Convention sur
     l’ensemble du Continent. Les déclarations pertinentes prévues à
     l’article 22 doivent aussi être faites pour offrir une protection réelle
     des droits des citoyens. Cette adhésion est aussi importante pour la
     prévention de la torture . . .
        Tous les Etats doivent prendre des mesures nécessaires pour adop-
     ter des lois sur ces crimes et intégrer la Convention contre la torture
     dans leur législation interne.” 49
   44. On the basis of that Report, the Assembly of the African Union,
by its Decision 127 (VII), mandated Senegal “to prosecute and ensure
 hat Hissène Habré is tried, on behalf of Africa, by a competent Sene-
galese court with guarantees for fair trial” 50. The controversy between Bel-
gium and Senegal, in their oral arguments before the ICJ on 7 and
8 April 2009, then focused on a very specific issue, namely : while Belgium
argued that “Senegal only regards itself as under an obligation not to
release Mr. Habré because of the mandate given to it by the African
Union, not because of its obligations owed to Belgium under the Torture
Convention” 51, Senegal, in turn, recalled, in reply, that

     “il n’a jamais considéré que l’obligation de juger Hissène Habré
     trouve sa source dans la décision de l’Union Africaine et . . . il s’est
     toujours référé à la Convention de 1984 au moment d’apporter les
     modifications nécessaires à sa législation afin de rendre possible le
     procès envisagé” 52.
  45. It should not pass unnoticed that the “Hissène Habré case” has
been brought to the attention of yet another instance of the United
Nations, namely, the Working Group on the Universal Periodic Review
 UPR) of the United Nations Human Rights Council. A compilation
prepared for that Working Group by the Office of the United Nations
High Commissioner for Human Rights 53, as well as a draft Report

   49 African Union, Rapport du Comité d’éminents juristes africains sur l’affaire Hissène

Habré, 2006, p. 5, paras. 36-37.
   50 African Union, Decisions and Declarations, Banjul, July 2006, Decision 127 (VII),

p. 1, para. 5 (ii).
   51 CR 2009/10, p. 23.
   52 CR 2009/11, p. 14.
   53 United Nations Human Rights Council, doc. A/HRC/WG.6/4/SEN/2, 18 December

2008, p. 7, para. 27.

46

 of February 2009) of the Working Group itself 54, contain express refer-
ences to the case, in the framework of the struggle against impunity. Yet,
despite all this, the surviving victims of the atrocities of the Habré régime
keep on waiting for justice. Hope is the last one to vanish.


  VII. THE TIME OF HUMAN BEINGS AND THE TIME OF HUMAN JUSTICE
                          1. The Décalage to be Bridged
   46. The time of human beings surely does not appear to be the time of
human justice. The time of human beings is not long (vita brevis), at
 east not long enough for the full realization of their project of life. The
brevity of human life has been commented upon time and time again,
 hroughout the centuries ; in his De Brevitate Vitae 55, Seneca pondered
 hat, except for but a few, most people in his times departed from life
while they were still preparing to live 56. Yet, the time of human justice is
prolonged, not seldom much further than that of human life, seeming to
make abstraction of the vulnerability and briefness of this latter, even in
 ace of adversities and injustices. The time of human justice seems, in
sum, to make abstraction of the time human beings count on for the ful-
filment of their needs and aspirations.
   47. Chronological time is surely not the same as biological time. The
 ime of the succession of events does not equate with the time of the
briefness of human life. Tempus fugit. For its part, biological time is not
 he same as psychological time either. Surviving victims of cruelty lose, in
moments of deep pain and humiliation, all they could expect of life ; the
young lose in a few moments their innocence forever, the elderly sud-
denly lose their confidence in fellow human beings, not to speak of insti-
 utions. Their lives become deprived of meaning, and all that is left is
 heir hope in human justice. Yet, the time of human justice does not
appear to be the time of human beings.
   48. For those victimized, the passing of time without justice
 s painful, as it is time leading to despair. Victims of torture are only
 eft with that hope in human justice. The devastating effects of
 orture have been denounced likewise time and time again, and
 nternational tribunals should not appear indifferent to that.

  54 United Nations Human Rights Council, doc. A/HRC/WG.6/4/L.10, 11 February

2009, pp. 7, 12, 15, 16 and 21, paras. 31, 63, 79, 92 and 98 (5), respectively.
  55 Written sometime between the years 49 and 62.
  56 Seneca, La Brevità della Vita (De Brevitate Vitae), 23rd ed., Milan, RCS, 2008,

pp. 40-41, Chap. I-1 :
     “i giorni a noi concessi scorrono così veloci e travolgenti che, eccetto pochissimi, gli
     altri sono abbandonati dalla vita proprio mentre si preparano a vivere — tam rapide
     dati nobis temporis spatia decurrant, adeo ut exceptis admodum paucis ceteros in
     ipso vitae apparatu vita destituat”.


47

In an eloquent personal account, for example, it was warned that

         “Whoever was tortured, stays tortured. Torture is ineradicably
      burned into him, even when no clinically objective traces can be
      detected . . . The person who has survived torture and whose pains
      are starting to subside (before they flare up again) experiences an
      ephemeral peace that is conducive to thinking . . . If from the exper-
      ience of torture any knowledge at all remains that goes beyond the
      plain nightmarish, it is that of a great amazement and a foreignness
      in the world that cannot be compensated by any sort of subsequent
      human communication . . .

        Whoever has succumbed to torture can no longer feel at home in
      the world . . . Trust in the world . . . collapsed in part at the first
      blow . . . will not be regained.” 57
   49. It is imperative to reduce or bridge the décalage between the time
of victimized human beings and the time of human justice. This is indeed
 mperative, also bearing in mind that torture and other atrocities should
not at all have taken place, and are not at all to take place again, and
 urther keeping in mind their absolute and peremptory prohibition in any
circumstances whatsoever — a prohibition of jus cogens — in contempo-
rary international law (cf. infra). This has, in my view, a direct bearing on
 he issue of the indication of provisional measures.

                         2. The Determination of Urgency
   50. It is pressing and imperative to reduce or bridge the gap between the
 ime of human justice and the time of human beings. In my understanding,
 or the purposes of deciding whether to indicate provisional measures, the
urgency of a situation cannot be measured mechanically in all cases, nor
 eniently in any case. May it be recalled that the term “urgent” derives
 rom Latin “urgens/urgentis” (participle of urgere), meaning what is nec-
essary to be done promptly, and, a fortiori, what is indispensable and can-

  57 J. Améry, At the Mind’s Limits, Bloomington, Indiana Univ. Press, 1980 [re-ed.],

pp. 34 and 38-40. And J. Améry, Par-delà le crime et le châtiment, Arles, Actes Sud/
Babel, 2005 [re-ed.], pp. 83-84, 92 and 94-96 :
        “Celui qui a été torturé reste un torturé. La torture est marquée dans sa chair au
     fer rouge, même lorsque aucune trace cliniquement objective n’y est plus repérable ...
     Celui qui vient de réchapper de la torture et dont la douleur se calme (avant de
     reprendre de plus belle) se sent gagné par une sorte de paix éphémère, propice à la
     réflexion ... Si ce qui reste de l’expérience de la torture peut jamais être autre chose
     qu’une impression de cauchemar, alors c’est un immense étonnement, et c’est aussi le
     sentiment d’être devenu étranger au monde, état profond qu’aucune forme de com-
     munication ultérieure avec les hommes ne pourra compenser ...
        Celui qui a été soumis à la torture est désormais incapable de se sentir chez soi dans
     le monde ... La confiance dans le monde qu’ébranle déjà le premier coup reçu ... est
     irrécupérable.”

48

not be prescinded from. The term “urgency” has its roots in late Latin
 XVI and XVII centuries) urgentia, meaning “the state, condition, or fact
of being urgent”, or “pressing importance”, or else “imperativeness” 58. As
 o the law, urgency means the pressing need and relevance of compliance
with legal precepts and obligations 59. In this same sense, related to impera-
 iveness, urgency means the “caractère d’un état de fait susceptible
d’entraîner, s’il n’y est porté remède à bref délai, un préjudice irréparable,
 ans cependant qu’il y ait nécessairement péril imminent” 60.

   51. Urgency thus relates to measures that ought to be promptly taken,
 n the context of a given situation, so as to avoid further delays which
may bring about additional prejudice, or, indeed, irreparable harm (cf.
 nfra). The determination of urgency, in my understanding, is thus not
amenable to reliance on an abstract definition of the term, applicable uni-
 ormly to all cases ; on the contrary, it ought to be determined in relation
 o the legal nature and content of the right to be preserved, and in the
 ight of the particular circumstances of each case, as, for the purposes of
 he indication of provisional measures of protection, it is further linked
 o other elements, such as the probability of irreparable harm.

   52. Furthermore, for the purposes of deciding whether to indicate pro-
visional measures, the urgency of a situation cannot be measured in a
way which appears disconnected from the human drama underlying
 he situation at issue ; it is to be measured and determined in the light
of the circumstances of each case and of the nature of the right to be
preserved. Urgency is determined not in relation to time spans of legal
procedures in force at domestic and international levels, but rather
 n relation to the legitimate expectations of the subjects of originally
violated rights, those who are justiciable, and taking into account the
 ime of human beings, which is not the same as the time of human
 ustice.
   53. In ascertaining urgency, it may further reasonably be asked : urgent
 o whom ? To the “administrators” or “operators” of justice, anywhere ?
Most likely not, as, in all latitudes, they are used to the time of human
 ustice, which is not the time of human beings. To the victims ? Certainly
yes, as their time (vita brevis) is not the time of human justice. If abstrac-
 ion is made of the time of human beings, and of the human drama under-
 ying a situation such as that of the present case, justice is bound to
 ail.


  58 Apud Oxford English Dictionary (online), www.oed.com, entry from 2nd ed. (1989),

Oxford, Oxford University Press, with latest additions of March 2009, item I (1) (a);
 mphasis added.
  59 Apud Real Academia Española (R.A.E.), Diccionario de la Lengua Española, 21st

 d., Madrid, 1992, p. 2050.
  60 G. Cornu/Association Henri Capitant, Vocabulaire juridique, 8th ed., Paris, Quad-

ige/PUF, 2008 [reprint], p. 946 ; emphasis added.

49

   54. The urgency of a situation becomes evident not only, e.g., when
convicted individuals are about to be executed, as in the triad Breard/
LaGrand/Avena cases, or when a growing number of people are about to
be murdered, as in cases concerning armed conflicts 61. The urgency of a
situation can be determined by reference to action as well as omission.
The urgency of a situation becomes manifest also when people endure a
 ifetime of impunity, seeking in vain for the realization of justice at
domestic and international levels.
   55. In the present documented case concerning the search for justice
 or the reported atrocities of the Habré régime, it is of public and noto-
rious knowledge that people — in a considerable number — have already
been murdered, and a long time ago, as a result of a State-planified and
executed policy of repression in Chad. But the right to be now preserved
 s, however, of a distinct nature : it is the right to the realization of justice,
which finds expression in the corresponding obligations set forth in Arti-
cles 5 (2) and 7 (1) of the 1984 United Nations Convention against Tor-
 ure.
   56. Irrespective of the arguments advanced by the contending Parties,
 his Court holds the faculty of an entirely free appreciation of the chara-
cter of urgency of the situation brought to its knowledge and decision. In
 he present case concerning questions relating to the obligation to pros-
ecute or extradite, the present-day home surveillance of Mr. H. Habré in
Senegal is only one of the aspects of the situation before the Court (cf.
paras. 82-83, infra), and not the determining one, as the Court seemed to
believe, for the decision whether to indicate provisional measures. The
crucial factor here is, in my view, the endurance by the victims of the un-
grateful passing of time throughout their long search, in vain, for human
 ustice to date.

   57. The full text of the Report of the Chadian Truth Commission,
adopted in N’Djamena on 7 May 1992, and published in book form
shortly afterwards 62, was accompanied by the documental and
 estimonial evidence obtained by the Commission, including declara-
 ions from surviving victims. It related the forms of torture and arbi-
 rary detentions perpetrated 63, and included a section on the “volonté
délibérée d’exterminer les prétendus opposants au régime” 64, and


  61 Such as the cases, before this Court, of the Frontier Dispute (Burkina Faso/Republic

of Mali), the Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), the Land and
Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nigeria), the Armed
Activities on the Territory of the Congo (Democratic Republic of the Congo v. Uganda),
and the Application of the International Convention on the Elimination of All Forms of Racial
Discrimination (Georgia v. Russian Federation).
  62 Cf. Ministère tchadien de la justice, Rapport de la commission d’enquête nation-

ale — Les crimes et détournements de l’ex-président Habré et de ses complices, Paris,
L’Harmattan, 1993, pp. 5-269.
  63 Cf. ibid., pp. 38-43.



50

assessed the systematic violence of the Habré régime in the following
 erms :
        “Le régime de Hissein Habré a été une véritable hécatombe pour
     le peuple tchadien ; des milliers de personnes ont trouvé la mort, des
     milliers d’autres ont souffert dans leur âme et dans leur corps et con-
     tinuent d’en souffrir . . .
        Jamais dans l’histoire du Tchad il n’y a eu autant de morts. Jamais
     il n’y a eu autant de victimes innocentes. Au début de ses travaux, la
     Commission d’enquête pensait avoir affaire, au pire des cas, à des
     massacres, mais plus elle avançait dans ses investigations, plus
     l’étendue du désastre s’agrandissait pour aboutir finalement au con-
     stat qu’il s’agissait plutôt d’une extermination . . . La machine à tuer
     ne faisait aucune différence entre hommes, femmes et enfants.” 65
   58. Impunity has ever since prevailed, almost two decades later,
despite the aforementioned endeavours in search of justice on the part
of the Chadian Truth Commission, the United Nations Committee
against Torture, the African Union, the United Nations Human Rights
Council, the United Nations High Commissioner for Human Rights,
and the step taken by Senegal itself to modify its Penal Code and
Code of Criminal Procedure. The surviving victims, notwithstanding,
are still in search of justice. Many of them have passed away in the
course of their search. One of the surviving victims has declared last
year that they “have been fighting for 18 years to bring Hissène Habré
 o justice, and time is running out. Unless Senegal takes action soon,
 here will not be any victims left at the trial.” 66 This is yet another illus-
 ration of the fact that the time of human justice is not the time of
human beings.
   59. Time is inherent to law, to its interpretation and application in
relation to all situations and relations it regulates. The lapse of time,
since the occurrence of the documented facts, does not, in my under-
standing, render the matter at issue less urgent or less relevant ; quite on
 he contrary, it renders the situation to be settled more urgent, and the
prolonged delays amount to an aggravating circumstance. The preva-
 ence of impunity in the passage of time renders the realization of justice
more and more urgent. In the context of impunity, urgency increases,
rather than decreases, with the passing of time.
       3. The Determination of the Probability of Irreparable Damage
  60. The right to be preserved by provisional measures in the present
case is the right to the realization of justice. It finds expression in the cor-
responding obligations erga omnes partes set forth in the 1984 United

  64 Ibid., pp. 51-54.
  65 Op. cit. supra note 62, p. 68, and cf. p. 239.
  66 United Nations High Commissioner for Refugees (UNHCR) — Refworld, “United

Nations Decision on Hissène Habré Flouted”, www.unhcr.org/refworld/docid/
48358a6ac.html, 16 May 2008, p. 1.
51

Nations Convention against Torture, such as the taking of measures to
establish jurisdiction (Article 5) over crimes referred to in Article 4 of the
Convention, and the one enshrined into the principle aut dedere aut judi-
care (Article 7). The several years of impunity following the pattern of
systematic State-planified crimes, perpetrated — according to the Chad-
 an Truth Commission — by State agents in Chad in 1982-1990, render
 he situation, in my view, endowed with the elements of gravity and
urgency, as prerequisites for the indication of provisional measures. The
passing of time with impunity renders the gravity of the situation even
greater, and stresses more forcefully the urgency to make justice prevail.
   61. The other prerequisite for the indication of provisional measures is
 ikewise present in the situation at issue. The right to the realization of
 ustice is a right erga omnes partes under the United Nations Convention
against Torture, which corresponds to the aforementioned obligations.
The subjects (titulaires) of this right are all the States parties to that
Convention, amongst which are Belgium and Senegal. But the ultimate
beneficiaries of that right are not the States, are not abstract entities, but
rather human beings, of flesh and bones, of body and soul, who, like every-
one, grow old and die. To overlook this fact amounts to wander in a
Vattelian dream world of a strictly inter-State society which is long past.

   62. Each time a surviving victim of torture, waiting for justice, dies
without having attained it, there is an (additional) irreparable harm. The
prevailing impunity to date amounts in fact to a continuing situation of
 rreparable harm. Further delays in the cas d’espèce bring about the
probability of further or growing irreparable harm. The original viola-
 ions of rights of the human person which led to the invocation, at inter-
State level, of the present right to be preserved — the right to the realiza-
 ion of justice — cannot be neglected or ignored.
   63. Furthermore, the nature of the right to be preserved, and the cir-
cumstances surrounding it, do have a bearing on a decision of indication
of provisional measures. As to the obligations corresponding to that right
 o be preserved, the segment aut judicare of the enunciation of the prin-
ciple of universal jurisdiction, aut dedere aut judicare, forbids undue
delays in the realization of justice. Such undue delays bring about an
 rreparable damage to those who seek justice in vain ; furthermore, they
 rustrate and obstruct the fulfilment of the object and purpose of the
United Nations Convention against Torture, to the point of conforming
a breach of this latter 67.
   64. In the present case concerning questions relating to the obligation
 o prosecute or extradite, there is, in my view, no room for doubt that the
elements of urgency and of the probability of irreparable harm are
present, and clearly so. These latter do not allow reasoning in the


  67 Cf., to this effect, A. Boulesbaa, The United Nations Convention on Torture and the

Prospects for Enforcement, The Hague, Nijhoff, 1999, p. 227.

52

abstract. The assumption of the absence of urgency of the present deci-
sion of the Court’s majority requires demonstration. The ICJ should,
 hereby, in my view, have indicated provisional measures, in the faithful
exercise of its functions, so as to seek to ensure the prompt realization of
 ustice in the cas d’espèce.


                 VIII. LEGAL NATURE, CONTENT AND EFFECTS
                        OF THE RIGHT TO BE PRESERVED


  65. In the course of the summary proceedings in the present case, the
contending Parties, Belgium and Senegal, had the opportunity to dwell
upon the nature and legal effects of the right to be preserved, in the
course of the public hearings of 6 to 8 April 2009 before the Court and
 hereafter 68. They repeatedly referred to their own obligations as States
parties to the 1984 United Nations Convention against Torture. The
Court itself, in the present Order, based its prima facie jurisdiction on
Article 30 of that Convention (paras. 53-54 of the Order).

   66. In the present case, the right to the realization of justice has come
 o the fore as a result of the original violation of the absolute prohibition
of torture, a prohibition of jus cogens, in the years of the Habré régime in
Chad (1982-1990). In fact, an international régime against torture, forced
disappearances, and summary or extra-judicial, executions has been con-
 ormed along more than two decades, on the basis of the absolute pro-
hibition (one of jus cogens) also of those crimes. Consideration of this
 ssue as a whole goes beyond the purposes of the present dissenting opin-
 on, but, in so far as the absolute prohibition of torture, in particular, is
concerned, I shall not omit to recall that the 1984 United Nations
Convention against Torture is accompanied by the 1985 Inter-American
Convention against Torture and the 1987 European Convention for the
Prevention of Torture and Inhuman or Degrading Treatment or Punishment.
Moreover, to the work undertaken by the international supervisory

  68 Thereafter, in virtue of the following question I saw it fit to put to both parties at the

end] of the public sitting of 8 April 2009, namely —
        “For the purposes of a proper understanding of the rights to be preserved (under
     Art. 41 of the Statute of the Court), are there rights corresponding to the obligations
     set forth in Art. 7 (1), in combination with Art. 5 (2), of the 1984 United Nations
     Convention against Torture and, if so, what are their legal nature, content and
     effects ? Who are the subjects of those rights, States having nationals affected, or all
     States Parties to the aforementioned Convention? Whom are such rights opposable
     to, only the States concerned in a concrete case, or any State Party to the aforemen-
     tioned Convention?”
  Belgium and Senegal forwarded two letters each to the ICJ, in which they presented
 heir views in response to that question (ICJ, letter from Belgium of 15 April 2009,
pp. 1-6 ; ICJ, letter from Senegal of 15 April 2009, p. 3 ; ICJ, letter from Belgium of
20 April 2009, p. 1 ; ICJ, letter from Senegal of 20 April 2009, pp. 1-3).

53

organs of those three Conventions, one may add the work of the extra-
conventional mechanisms of the United Nations in this same domain.


   67. Furthermore, there is a remarkable jurisprudential construction
of two contemporary international tribunals on the jus cogens
prohibition of torture, namely, that of the ad hoc International Criminal
Tribunal for the former Yugoslavia (ICTY) and that of the Inter-
American Court of Human Rights (IACtHR). The former, in the case
of the Prosecutor v. Furundzija (Judgment of 10 December 1998,
IT-95-17/1-T), sustained that the absolute prohibition of torture has
 he character of a norm of jus cogens, and added that the application
of the principle of universal jurisdiction in respect of torture
ensues from the jus cogens prohibition of this latter (paras. 137-139, 144,
156 and 160). The IACtHR, for its part, in its judgments in the cases
Cantoral Benavides v. Peru (18 August 2000, paras. 95 and 102-103)
and Maritza Urrutia v. Guatemala (27 November 2003, paras. 89
and 92), asserted the absolute prohibition of torture — belonging
 o the domain of jus cogens — even under the most difficult
circumstances 69. This position has become its jurisprudence constante
 o date.
   68. Accountability for breaches of norms of jus cogens is ineluctable.
The facts wherefrom the right to be preserved in the cas d’espèce
emerged were violations of jus cogens. Thus, the realization of justice
grows in importance. The 1984 United Nations Convention against
Torture sets forth the obligations for States parties to establish jurisdic-
 ion over the offence of torture (Article 5) and to prosecute or to extra-
dite the offenders (Article 7). These are obligations erga omnes partes,
binding not only the contending Parties, but all States parties to the
Convention, which are further committed to its collective guarantee.
Likewise, all States parties have the corresponding right, on the basis of
 he Convention, to see to it that these obligations are duly complied
with.

   69. The States parties are entitled by the Convention to exercise such
right erga omnes partes. Such right is thus opposable to each of the States
parties to the Convention. The relevance of this Convention, and the
nature and effects of the right to be preserved and the obligations it stipu-
 ates, giving expression to the principle of universal jurisdiction (aut
dedere aut judicare), are not reflected in the considerations that motivate
 he decision of the majority of the Court in the present Order. They

   69 Such as — it exemplified — under war, threat of war, “struggle against terrorism”,

 tate of emergency, domestic conflicts or other public calamities. Also in this sense, its
 udgment in the case of the Brothers Gómez Paquiyauri v. Peru (Judgment of 8 July 2004,
paras. 111-112, cf. www.corteidh.or.cr/docs/casos/articulos/seriec_110_ing.pdf).


54

deserved, in my perception, much greater weight in the consideration of
 he prerequisites for the indication of provisional measures.
   70. Had this occurred, the decision reached in the present Order of the
Court would have been different. If customary international law were to
be brought into the picture, one would be before a right corresponding to
obligations erga omnes, disclosing a wider horizon, not circumscribed
 o the States parties to the United Nations Convention against Torture. It is
not my intention to embark on this aspect of the matter in the present
dissenting opinion, but only to draw attention to one specific point,
deserving of attention here, as the issue did not pass unnoticed in the
public sitting of the Court of 7 April 2009 70 in the present case.

   71. The consolidation of erga omnes obligations of protection, ensuing
 rom the imperative norms of international law, in my understanding
overcomes the pattern erected in the past upon the autonomy of the will
of the State, which can no longer be invoked or pursued in view of the
existence of norms of jus cogens. These latter transcend the law of treaties,
and encompass nowadays the domain of State responsibility. Those obli-
gations, in their turn, clearly transcend the individual consent of States,
heralding the advent of the international legal order of our times, com-
mitted to the prevalence of superior common values, in the ongoing con-
struction of the international law for humankind.

   72. Obligations erga omnes cannot properly be approached from a
strictly inter-State perspective, which would no longer reflect the essence
of the contemporary international legal order. Those obligations disclose
not only a horizontal dimension, as they are owed to the international
community as a whole (a point overworked in expert writing), but also,
 n my perception, a vertical dimension, as compliance with them is
required not only from organs and agents of the public power, but also
 rom natural persons (simples particuliers), in their inter-individual rela-
 ions (a point insufficiently examined in expert writing to date). A proper
understanding of the scope of those obligations, and due compliance with
 hem, can help to rid the world of violence and repression, such as those
which, in the present case, victimized thousands of persons in the years of
 he Habré régime in Chad (1982-1990).

   73. There could hardly be better examples of a mechanism for the
application of the obligations erga omnes of protection (at least in the
relations of the States parties inter se) than the methods of supervision
provided for by the human rights treaties themselves, such as the
1984 United Nations Convention against Torture, for the exercise of the
collective guarantee of the protected rights. In the present case, the right
 o be preserved is the right to the realization of justice, which corresponds


  70   Cf. CR 2009/10, pp. 14-15.

55

 o those obligations erga omnes partes. Had the ICJ issued the requested
provisional measures, it would have taken upon itself the task or role of
guarantor of the collective guarantee of the United Nations Convention
against Torture.


                 IX. PROVISIONAL MEASURES TO BE INDICATED

       1. Time and the Imperativeness of the Realization of Justice
   74. The passing of time, and its effects, constitute possibly the greatest
enigma or mystery surrounding human existence, which has defied human
 hinking, in distinct domains of human knowledge, for centuries. The
domain of law is no exception to that : the passing of time has, not sur-
prisingly, raised issues which continue to defy legal thinking as to the
proper interpretation and application of law. In my understanding, time
 s to be made to operate to secure the realization of justice, and surely not
 o suggest its impossibility (for alleged lack of material or financial
resources), or to impose legal inaction or even oblivion (e.g., prescription,
 n other contexts). The universal juridical conscience has evolved so as no
 onger to admit obstacles, in space or in time, to the investigation and
sanction of grave violations of human rights and of international humani-
 arian law.

   75. The exercise of universal jurisdiction purports to overcome past
obstacles in space. One is, furthermore, to bridge the gap between the
 ime of human beings and the time of human justice, so as to overcome
obstacles in time. It is the gravity of human rights violations, of the
crimes perpetrated, that admits no prolonged extension in time of the
 mpunity of the perpetrators, so as to honour the memory of the fatal
victims and to bring relief to the surviving ones and their relatives. In my
understanding, even more significant than retribution is the judicial recog-
nition of human suffering 71, and only the realization of justice can alle-
viate the suffering of the victims caused by the irreparable damage of
 orture.

   76. To that end, time is necessarily short, such as human life, and the
 ndefinite prolongation of time in the realization of justice is an aggra-
vating circumstance. It goes without saying that oblivion cannot be
 mposed, as, in the domain of Law, it would amount to an obstruction of
 ustice. The investigation and sanction of grave violations of human
rights brings the past into the present, to render the latter bearable, once
 he responsibility for the atrocities occurred in the past are properly
determined. Surviving victims and their relatives can thus earn their

  71 The right to be herein preserved, the right to justice, is inextricably linked to [non-

pecuniary] reparation.

56

 uture. Impunity is unacceptable in our times ; imposed oblivion is over-
whelmed by memory, rendering the future possible.
   77. The décalage between the time of human beings and the time of
human justice is to be reduced. Without the realization of justice, without
 he right to the Law (le droit au Droit), there is no legal system at all,
neither at domestic, nor at international, level. In the meantime, with the
persistence of impunity in the present case concerning Questions relating
 o the Obligation to Prosecute or Extradite, the passing of time will con-
 inue hurting people, much more than it normally does, in particular
 hose victimized by the absence of human justice. The time of this latter
s not the time of human beings.

            2. The Required Indication of Provisional Measures
                           in the Present Case
   78. In the light of the aforementioned, the decision taken by the Court’s
majority, not to indicate provisional measures in the present case, can be
 everely questioned. The Court based its prima facie jurisdiction, in the
present Order, on the United Nations Convention against Torture (Arti-
cle 30) ; in my view, the prerequisites were present for the indication of pro-
visional measures, and, even if the Court were not fully satisfied with the
arguments of the parties, it is not limited or constrained by such argu-
ments.
   79. In its own case law, the Court, invoking the principle jura novit
curia, has clarified that it is not bound to confine its consideration of the
case at issue to the pleas or the materials formally submitted to it by the
parties. It has so warned, e.g., in its Judgments in the cases of Fisheries
Jurisdiction (Federal Republic of Germany v. Iceland), (Merits, Judg-
ment, I.C.J. Reports 1974, p. 181, paras. 17-18), and of Military and
Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), (Merits, Judgment, I.C.J. Reports 1986, pp. 24-25,
paras. 29-30). In sum, the Court is the master of its own jurisdiction, and
 t is empowered to indicate any provisional measures it deems necessary
 n a case, irrespective of the arguments of the parties, or even in the
absence of such arguments.


  80. That the Court is not restricted by the arguments of the parties, is
 urther confirmed by Article 75 (1) and (2) of the Rules of Court 72, which
expressly entitles it to indicate, motu proprio, provisional measures that it

   72 Art. 75 (1) of the Rules of Court sets forth that “the Court may at any time decide to

 xamine proprio motu whether the circumstances of the case require the indication of pro-
visional measures which ought to be taken or complied with by any or all of the parties”.
And Art. 75 (2) determines that “when a request for provisional measures has been made,
 he Court may indicate measures that are in whole or in part other than those requested,
or that ought to be taken or complied with by the party which has itself made the
 equest”.

57

regards as necessary, even if they are wholly or in part distinct from those
 hat are requested. A decision of the ICJ indicating provisional measures
 n the present case, as I herein sustain, would have set up a remarkable
precedent in the long search for justice in the theory and practice of inter-
national law. After all, this is the first case lodged with the ICJ on the
basis of the 1984 United Nations Convention against Torture, which, on
 ts turn, is “the first human rights treaty incorporating the principle of
universal jurisdiction as an international obligation of all States Parties
without any precondition other than the presence of the alleged
 orturer” 73.


   81. The Court has made use of its prerogatives under Article 75 on
some previous occasions. Examples are provided by its orders of provi-
sional measures, invoking Article 75 (2), in the cases concerning the
Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), (Provisional
Measures, Order of 8 April 1993, I.C.J. Reports 1993, p. 22, para. 46),
 he Land and Maritime Boundary between Cameroon and Nigeria (Cam-
eroon v. Nigeria), (Provisional Measures, Order of 15 March 1996, I.C.J.
Reports 1996 (I), p. 24, para. 48), the Armed Activities on the Territory
of the Congo (Democratic Republic of the Congo v. Uganda), (Provi-
sional Measures, Order of 1 July 2000, I.C.J. Reports 2000, p. 128,
para. 43), and, more lately, the Application of the International Conven-
 ion on the Elimination of All Forms of Racial Discrimination (Georgia
v. Russian Federation), (Provisional Measures, Order of 15 October 2008,
I.C.J. Reports 2008, p. 397, para. 145).

  82. That the Court has found it unnecessary to do so in the present
case, pertaining to the right to the realization of justice, is a cause of con-
cern to me. After all, there was nothing precluding it from doing so ; on
 he contrary, the prerequisites of urgency and the probability of irrepa-
rable harm were and remain in my view present in this case (cf. supra),
requiring from the Court the indication of provisional measures. More-
over, there subsist, at this stage — and without prejudice to the merits of
 he case — uncertainties which surround the matter at issue before the
Court, despite the amendment in February 2007 of the Senegalese Penal
Code and Code of Criminal Procedure.
  83. Examples are provided by the prolonged delays apparently due
 o the alleged high costs of holding the trial of Mr. H. Habré, added
 o pre-trial measures still to be taken, and the lack of definition of the
 ime still to be consumed before that trial takes place (if it does at all).
Despite all that, as the Court’s majority did not find it necessary to


  73 M. Nowak, E. McArthur et al., The United Nations Convention against Torture — A

Commentary, Oxford, Oxford University Press, 2008, p. 316.

58

ndicate provisional measures, the Court can now only hope for the
best.

   84. This is all the more serious in the light of the nature of the afore-
mentioned obligations of the States parties to the United Nations Con-
vention against Torture. Eight years ago, the United Nations Committee
against Torture, in the exercise of its functions, decided to issue an
 nterim or provisional measure in the case of S. Guengueng et alii, con-
cerning Senegal, to secure the full application of the pertinent provisions
of the United Nations Convention against Torture. Yet, despite all that,
 his Court found that the circumstances, as they now presented them-
selves to the Court, were not such as to require provisional measures of
protection.
   85. Much to my regret, as a result of this decision, a precious occasion
has been lost by the Court to contribute to the development of contem-
porary international law in a domain of crucial importance such as that
concerning the principle of universal jurisdiction, on the basis of a highly
relevant United Nations Convention enshrining a series of obligations
ensuing from the domain of jus cogens, the 1984 Convention against Tor-
 ure.
   86. Had the Court taken a different view, it could have, and should
have, indicated provisional measures to the effect of requiring from the
contending parties, ex abundante cautela, periodical reports to it, on the
basis of Article 78 of the Rules of Court 74, on any measures taken and
advances eventually achieved by them towards the realization of justice
 n the present case (i.e., the holding of the trial of Mr. H. Habré in Sen-
egal). This would also have enhanced the mandate issued by the African
Union itself in 2006 (supra). Provisional measures of this kind, with the
requirement of reporting, have precedents in the case law of the ICJ
 tself.

   87. May it be recalled that this Court has issued orders of provisional
measures, containing such requirement of reporting, and remaining seised
of the matter till the delivery of its final judgment, in the cases of Fish-
eries Jurisdiction (Federal Republic of Germany v. Iceland), (Interim
Protection, Order of 17 August 1972, I.C.J. Reports 1972, resolutory
point 1 (f)), of the United States Diplomatic and Consular Staff in
Tehran (United States of America v. Iran), (Provisional Measures, Order
of 15 December 1979, I.C.J. Reports 1979, resolutory point 2), of the
Frontier Dispute (Burkina Faso/Republic of Mali), (Provisional Meas-
ures, Order of 10 January 1986, I.C.J. Reports 1986, resolutory point 2),
of Vienna Convention on Consular Relations (Paraguay v. United States


  74 Art. 78 of the Rules of Court provides that “the Court may request information from

he parties on any matter connected with the implementation of any provisional measures
t has indicated”.

59

of America), (Provisional Measures, Order of 9 April 1998, I.C.J. Reports
1998, resolutory point I), of LaGrand (Germany v. United States of
America), (Provisional Measures, Order of 3 March 1999, I.C.J. Reports
1999 (I), resolutory point I (a)), of Avena and Other Mexican Nationals
(Mexico v. United States of America), (Provisional Measures, Order of
5 February 2003, I.C.J. Reports 2003, resolutory point I (b)), of the
Application of the International Convention on the Elimination of All
Forms of Racial Discrimination (Georgia v. Russian Federation), (Pro-
visional Measures, Order of 15 October 2008, I.C.J. Reports 2008, reso-
 utory point D) 75.


   88. This Court should in my view have remained seised of the matter
at stake. It should not have relinquished its jurisdiction in the matter of
provisional measures, on the ground of its reliance on what may have
appeared the professed intentions of the parties, placing itself in a posi-
 ion more akin to that of a conciliator, if not an exspectator. Had the
Court done so, it would have assumed the role of the guarantor of the
compliance, in the cas d’espèce, of the conventional obligations by the
States parties to the United Nations Convention against Torture in pur-
suance of the principle aut dedere aut judicare.
   89. We are here before the invocation of the principle of universal
 urisdiction, grounded on a United Nations Convention which reckons
 he absolute prohibition of torture, bringing us to the domain of jus
cogens, a conceptual construction proper of the new jus gentium of our
 imes. In my understanding, the obligations set forth by the United
Nations Convention against Torture are not simply obligations of con-
duct or behaviour, but rather indeed obligations of result.

   90. In so far as provisional measures are concerned, had the ICJ
decided to remain seised of the matter at issue, by requesting further peri-
odical information and reports from the contending Parties as to the
measures taken to have justice at last done in the concrete case, it would
 hereby have given its own contribution not only to the settlement of the
 ssue raised before it at this stage, but also, in the fruitful exercise of its
 unctions in the domain of provisional measures of protection, to the
realization of justice.
   91. This would have appeared to me the right course to have taken, in
a decision which could have set up a relevant, if not historical, precedent,
 n the domain of provisional measures. However, by having proceeded
otherwise, and by not indicating these measures, it has now become
somewhat difficult to avoid the impression that universal jurisdiction

   75 Cf. also the Court’s Order in the case of the Application of the Convention on the

Prevention and Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo-
 lavia) (Provisional Measures, Order of 8 April 1993, I.C.J. Reports 1993, pp. 7-8,
para. 3).

60

keeps on having a long past, a refrained present, and an uncertain
 uture.


     X. THE LESSON OF THE PRESENT CASE AT THIS STAGE : PROVISIONAL
              MEASURES FOR THE REALIZATION OF JUSTICE

   92. By means of its provisional measures, the ICJ can indeed contrib-
ute not only to the preservation of the right to the realization of justice in
a given case, but also to the development of the law of nations itself, the
new jus gentium of our times. All will depend on how provisional meas-
ures are approached. My own conception is that, by preserving rights
whose subjects are not only States but also human beings, those measures
can also contribute to the development of the law of nations (droit des
gens).
   93. There is nothing new under the sun ; this outlook of the matter,
somewhat uncultivated in our days 76, was present in a trend of interna-
 ional legal thinking of the matter which cannot now be forgotten, and
which ought to be retaken and further developed in our days. As soon as
1931, for example, Paul Guggenheim pondered with insight that provi-
sional measures are bound to contribute to the development of interna-
 ional law ; after all, they do contribute to “rendre justice”, to the “réali-
sation future d’une situation juridique déterminée” 77.

   94. One decade earlier, throughout the work of the Advisory Commit-
 ee of Jurists of drafting (June-July 1920) the Statute of the Hague Court
 PCIJ and ICJ), Raul Fernandes sought to enhance provisional measures
by proposing enforcement measures (penalties) by the PCIJ 78. Shortly
afterwards, he asserted his commitment to the realization of justice at an
 nternational level bearing particularly in mind the principle of the juridi-
cal equality of States 79. Provisional measures, with their preventive dimen-
sion, can indeed contribute to the development of international law.


   95. For the purposes of provisional measures in the present case, the
right to be preserved is ultimately the right to the realization of justice,
 he right to see to it that justice is done (a right of States — before this

  76 It is to be kept in mind, whenever anything is claimed to be novel, that, from time

 mmemorial, it has been warned that whatever appears novel, most likely it is not, it has
been reflected upon or expressed before ; Ecclesiastes, cf. Chap. I-10.
  77 P. Guggenheim, Les mesures provisoires de procédure internationale et leur influence

 ur le développement du droit des gens, op. cit. supra note 4, pp. 14-15 and 62.
  78 Cf. Cour Permanente de Justice Internationale, Procès-verbaux des séances du comité

 onsultatif de juristes (16 juin-24 juillet 1920) avec annexes, The Hague, Van Langen-
huysen Frs., 1920, p. 588 (intervention by R. Fernandes, 20 July 1920).
  79 R. Fernandes, Le principe de l’égalité juridique des Etats dans l’activité internationale

de l’après-guerre, Geneva, Impr. A. Kundig, 1921, pp. 18-22 and 33.

61

Court — emerged from the violation of fundamental rights of the human
beings concerned, originally victimized by torture). There is in the cas
d’espèce, in my perception, a risk of (ongoing) irreparable damage, in the
 orm of insufficient action, of further delays 80. As an old maxim warns,
 ustice delayed is justice denied.


   96. It can, in my understanding, be forcefully argued that the denial of
access to justice is peremptorily prohibited : without such right, there is
simply no legal system at all, at international and national levels. Fur-
 hermore, grave violations of human rights, and of international humani-
 arian law, such as torture, are detrimental not only to the direct and
 ndirect victims, as they directly affect their social milieu as a whole. In
 his framework, the right to the realization of justice appears ineluctably
of the utmost relevance. The perpetuation of impunity is corrosive of the
whole social milieu. There is urgency, in the sense of imperativeness, in
 he preservation of the right to the realization of justice, by means of pro-
visional measures of protection.


                           XI. CONCLUDING OBSERVATIONS

   97. I come thus to my concluding observations of this dissenting
opinion. The fact that the binding character of provisional measures of
protection is nowadays beyond question, on the basis of the res interpre-
 ata of the ICJ itself (cf. paras. 9-11, supra), does not mean that we have
reached a culminating point in the evolution of the ICJ case law on this
matter. Quite on the contrary, I can hardly escape the impression that we
are living the infancy of this jurisprudential development. The Court has
not yet pronounced on the autonomy of an order of indication of provi-
sional measures ; nor has it yet pronounced on the legal consequences of
non-compliance with them ; nor has it yet pronounced on issues of State
responsibility in this very specific context, — apart from the decision on
 he merits on the corresponding cases. There is thus still a long way to
move forward.
   98. It has already been argued 81 that, in the present case, the violation
of the peremptory prohibition of torture has taken us to the invocation,
 n the inter-State contentieux, of the right to the realization of justice, on
 he basis of the relevant provisions of the 1984 United Nations Conven-
 ion against Torture (Articles 7 (1) and 5 (2)). The nature of the right to
be preserved, a right erga omnes partes, does have a bearing on a decision

  80 May it be recalled that, at domestic law level, in legal procedure, the periculum in

mora, associated with prolonged and undue delays in the realization of justice, has been a
key concept for the determination of precautionary or interim measures.
  81   Para. 40, and cf. paras. 17 and 21-25, supra.

62

 o indicate provisional measures. Provisional measures do have a place in
 he cas d’espèce, as the preconditions for them are herein met. Urgency
 imperativeness) requires such measures, so as to avoid the probability of
 urther irreparable damage as a result of the prolongation of undue
delays in the realization of justice.
   99. In the present Order (paras. 47-48) the ICJ found that there
appeared to be a prima facie continuing dispute between the Parties as to
 he interpretation and application of the relevant provisions of the United
Nations Convention against Torture. In my view, States parties to this
Convention have undertaken the obligation to exercise universal jurisdic-
 ion (Article 7), in respect of torture, and thus to contribute to the
gradual construction of a truly universal international law. There is thus
need to go beyond the traditional types of territorial jurisdiction, active
and passive personality (nationality) jurisdictions, and protective jurisdic-
 ion, in cases of grave violations of human rights and international
humanitarian law. One would thus be giving expression to superior legal
values shared and upheld by the international community as a whole, as
well as responding in particular to its legitimate concern to overcome
 mpunity at national level.

   100. This Court has, so far, succinctly and rightly held, in a distinct
context, that the prohibition of genocide belongs to the domain of jus
cogens 82. We are here in the domain of material or substantive law, as
distinguished from, though related to, the conception of obligations erga
omnes, proper of procedural law (cf. paras. 68-73, supra). Although the
Court has dwelt mainly upon these latter 83 — still having to extract the
consequences of their existence and breach — it has a long way to go in
relation to the former — the imperatives of jus cogens — if it decides, as


   82 Case concerning Armed Activities on the Territory of the Congo (New Applica-

 ion : 2002) (Democratic Republic of the Congo v. Rwanda), Jurisdiction and Admissibil-
 ty, Judgment, I.C.J. Reports 2006, pp. 31-32 and 35, paras. 64 and 78 ; and case concern-
 ng the Application of the Convention on the Prevention and Punishment of the Crime of
Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Judgment, I.C.J. Reports
2007 (I), pp. 110-111, para. 161.
   83 Since its celebrated obiter dictum in the case of the Barcelona Traction, Light and

Power Company, Limited (Belgium v. Spain), Second Phase, Judgment, I.C.J. Reports
1970, p. 32, paras. 33-34 ; and cf., subsequently, case concerning East Timor (Portugal v.
Australia), Judgment, I.C.J. Reports 1995, p. 102, para. 29 ; case concerning the Applica-
 ion of the Convention on the Prevention and Punishment of the Crime of Genocide (Bos-
nia and Herzegovina v. Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports
1996 (II), pp. 615-616, para. 31 ; case concerning Armed Activities on the Territory of the
Congo (New Application : 2002) (Democratic Republic of the Congo v. Rwanda), Juris-
diction and Admissibility, Judgment, I.C.J. Reports 2006, pp. 29 and 51-52, paras. 54 and
125 ; case concerning the Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Judgment,
 .C.J. Reports 2007 (I), pp. 104, 110-111 and 120, paras. 147, 161 and 185. And cf. also
 he Legal Consequences of the Construction of a Wall in the Occupied Palestinian Terri-
 ory, Advisory Opinion, I.C.J. Reports 2004 (I), p. 199, paras. 155-157.

63

I hope, to embark on the acknowledgment of the gradual expansion of its
material content.
   101. The present case, even at this stage, appears to me as one of great
relevance, as the right to be preserved — the right to the realization of
 ustice — is ineluctably linked to the rule of law at both national and
 nternational levels. Significantly, due to the awakening of the universal
 uridical conscience, the matter is nowadays being considered at both lev-
els, and attracting increasing attention, in the agenda of the General
Assembly of the United Nations, over the last three years. The United
Nations General Assembly has in fact reaffirmed “the need for universal
adherence to and implementation of the rule of law at both the national
and international levels”, as well as its “commitment to an international
order based on the rule of law and international law” 84.

   102. For its part, earlier on, the old United Nations Commission on
Human Rights, in its resolution 2000/43, stressed that “all allegations of
 orture or other cruel, inhuman or degrading treatment or punishment be
promptly and impartially examined by the competent national author-
 ty”, and that “those who encourage, order, tolerate or perpetrate acts of
 orture must be held responsible and severely punished” (para. 6). The
Commission next called for rehabilitation of the victims (para. 6), and
 urther urged that “States should abrogate legislation leading to impunity
 or those responsible for grave violations of human rights such as torture
and prosecute such violations, thereby providing a firm basis for the rule
of law” (para. 2).


   103. The central dilemma of the matter at issue, facing nowadays not
only States, but the legal profession as well, is quite clear to me : either
 hey keep on relying on the traditional types of criminal jurisdiction (cf.
para. 99, supra), irrespective of the gravity of the offences committed, or
else they admit that there are crimes that do indeed shock the conscience
of humankind and that render thereby ineluctable the recourse to univer-
sal jurisdiction. Either they continue to reason as from the outlook of an
 nternational legal order atomized in sovereign units, or else they decide
 o move closer to the ideal of the civitas maxima gentium.

   104. According to this latter, above consent (the will), is the right use
of reason ; it is the recta ratio which guides the will of States, and is con-
ducive to the necessary, rather than voluntary, law of nations 85, holding
all of them together, bound in conscience, in the civitas maxima, the legal
community of the whole of humankind. This ideal, pursued notably by

  84 General Assembly resolution 63/128 (11 December 2008), on “The Rule of Law at the

National and International Levels”, fourth preambular paragraph.
  85 Christian Wolff, Jus Gentium Methodo Scientifica Pertractatum (1764 — Series The

Classics of International Law, ed. J. Brown Scott), Prolegomena, p. 2, para. 4.

64

Christian Wolff in the eighteenth century, has its historical roots in the
Stoics in ancient Greece, has survived to date and has been recalled from
 ime to time 86. It repeals all that shocks the universal juridical conscience.
In the conceptual construction of the civitas maxima gentium, nations
need each other’s assistance to repress grave crimes (wherever they may
occur) and to promote the common good (commune bonum promov-
ere) 87, pursuant to the dictates of the right reason 88.
   105. If States and the legal profession opt for this outlook, as I sin-
cerely hope, the principle of universal jurisdiction has to be pursued and
applied universally, in all corners of the world, without selectivity 89. In
 he present case, Senegal has now a rare opportunity, by bringing
promptly Mr. H. Habré to trial, to give an example to the world, in com-
pliance with the mandate issued by the African Union in 2006, which is
well in keeping with the legal nature, content and effects of the right to be
preserved in the cas d’espèce, and the corresponding obligations erga
omnes partes of the United Nations Convention against Torture (Arti-
cles 7 (1) and 5 (20)). I dare to nourish the hope that States and the legal
profession embark on the right path, for the sake of the development of
contemporary international law, as a true law of nations (droit des gens),
 he new jus gentium of our times, that emanates ultimately from human
conscience.


                          (Signed) Antônio Augusto CANÇADO TRINDADE.




  86 Cf., e.g., over half a century ago, W. Schiffer, The Legal Community of Mankind,

NY, Columbia University Press, 1954, pp. 63-78.
  87 C. Wolff, op. cit. supra note 85, p. 5, paras. 12-13.
  88 Ibid., p. 7, para. 21.
  89 As Christian Wolff furthermore upheld in 1764, since all persons are by nature equal,

 o all nations too are by nature equal one to the other (gentes etiam omnes natura inter se
aequales sunt); cf. ibid., p. 6, para. 16.

65

